t c memo united_states tax_court jackie h robinson and lolita i robinson petitioners v commissioner of internal revenue respondent docket no filed date jackie h robinson and lolita i robinson for themselves erin r hines for respondent memorandum findings_of_fact and opinion gustafson judge pursuant to sec_6212 the internal_revenue_service irs issued petitioners jackie and lolita robinson a statutory notice of unless otherwise indicated all section reference to the internal_revenue_code_of_1986 u s c the code as in effect for the tax years in issue and all rule references are to the tax_court rules_of_practice and procedure some of the amounts stated in this opinion have been rounded deficiency on date for the robinsons’ and tax years in the notice the irs determined that the robinsons had deficiencies in tax of dollar_figure for and dollar_figure for and that they are liable for corresponding accuracy-related_penalties of dollar_figure and dollar_figure this case arises from the robinsons’ timely petition for redetermination of the tax and penalties in the notice at the time they filed their petition they resided in virginia after concessions by the parties the issues to be decided are whether the robinsons are entitled to loss deductions claimed on their schedules e supplemental income and loss for two rental properties we hold they are not in an amendment to answer the commissioner asserted additional adjustments that would increase those liabilities the amendment disputed the loss generated during the tax_year for schedule e activities related to the property referred to herein as the eagle beak house and disputed whether mrs robinson correctly characterized her income on schedule c as a separate trade_or_business and whether she was entitled to the additional schedule c expenses claimed for and because these matters were raised timely before trial the commissioner is permitted to make these contentions but since they were not raised in the statutory_notice_of_deficiency the commissioner bears the burden_of_proof on them see rule a however we do not entertain issues raised by the parties for the first time after trial in his post-trial briefs the commissioner attempts to recharacterize gross_receipts from mrs robinson’s schedule c profit or loss from business as wage income and thereby to assert liability for employment_taxes similarly in their post-trial briefs the robinsons assert for the first time that mrs robinson understated the expenses of her s_corporation annandale play-care inc apc by failing to take into account credit card balances the robinsons paid on apc’s behalf these arguments are untimely and therefore we will not address them see 79_tc_415 whether mrs robinson conducted an active accounting trade_or_business we hold she did not whether the robinsons may deduct certain expenses claimed on their schedules c as unreimbursed employee_expenses we hold that they may not and also that they may not deduct them on schedule a whether the robinsons may deduct mileage expenses as unreimbursed employee_expenses on their schedules a itemized_deductions we hold that they may not whether on apc’s tax returns mrs robinson over-reported the gross_receipts of apc by mischaracterizing capital contributions as gross_receipts we hold that she did not and whether the robinsons are liable for sec_6662 accuracy- related penalties we hold that they are findings_of_fact i background mr robinson earned a bachelor’s degree from rutgers university is and was during the years at issue a certified_public_accountant and had certified internal auditor cia and certified fraud examiner cfe certificates he worked for the u s army audit agency for approximately years mrs robinson earned a bachelor’s degree in business administration from howard university and a master’s degree from antioch university and she holds cia and cfe certificates after spending approximately years as an auditor for the u s army audit agency she worked for the securities_and_exchange_commission for approximately years during the years at issue mr and mrs robinson resided in a house on heron way in woodbridge virginia the heron way house they paid utilities real_estate_taxes and mortgage interest in connection with that house mrs robinson used one room in the heron way house as an office discussed below of the house’s total area of big_number square feet the room she used as an office wa sec_120 square feet ie of the total ii real_estate activities in and the robinsons owned two real properties in addition to the heron way house as to which there are disputes in this case a the magnolia house the robinsons owned a house their former residence in magnolia new jersey the magnolia house the magnolia house is a 170-mile drive from the heron way house in and mr robinson frequently gambled in atlantic city new jersey we take judicial_notice of the fact that atlantic city is about a 220-mile drive from the heron way house and is about a 54-mile drive from the magnolia house the magnolia house is essentially on the way from the robinsons’ heron way house to atlantic city stopping by the magnolia house added only about three miles to mr robinsons’s drive to atlantic city mr robinson did not sleep in the magnolia house on these trips to atlantic city rather he usually stayed in casino hotels in atlantic city on some occasions to an extent we cannot quantify mr robinson stopped by the magnolia house on his gambling trips and performed some work at the house this work was part of a multi-year intermittent project of rehabilitating or renovating the house however the principal reason for mr robinson’s trips to new jersey was to gamble and we find that he did not make work stops with the frequency or duration that he claims in addition to travel_expenses the robinsons allege that they incurred and they claimed as deductions on their returns other expenses related to the magnolia house--ie auto and travel insurance mortgage interest_paid to banks etc supplies taxes utilities cleaning and maintenance and duplicatively maintenance the robinsons provided little or no credible documentation of the fact of these expenditures or of their business_purpose but since the commissioner did not contest substantiation of the expenditures we assume the expenditures were incurred as alleged the robinsons rented out the magnolia house from through and again in date but the property was not held out for rent from until a 10-year period that includes both tax years at issue consequently the robinsons received no rent from the property in or mr robinson’s efforts to sell the property during and consisted of his contacting two commercial home investors via the internet we find that in and the robinsons did not hold the magnolia house for the production_of_income and did not engage in any for-profit activity to which the magnolia house was connected b the eagle beak house in date the robinsons’ daughter vera vaughn attempted to purchase a house on eagle beak circle in woodbridge virginia the eagle beak house but could not obtain a loan mrs robinson was able to obtain a loan for the purchase at the closing mrs robinson and ms vaughn were listed as co- purchasers and both their names appear on the deed with right_of_survivorship the right_of_survivorship was deliberate since it was their intention that ms vaughn would own the house in the event of mrs robinson’s death mrs robinson also testified that the robinsons intended to occupy the house as a because this finding is sufficient to resolve the issue of the losses from the magnolia house we do not address the additional issue of whether the expenditures were nondeductible capital expenditures rather than deductible ordinary and necessary expenses retirement home the rental income the robinsons reported on this property was paid to them by their daughter ms vaughn we find that mrs robinson participated in the purchase of the eagle beak house not as part of any rental business but as an accommodation to their daughter and as an estate_planning device we find that in and the robinsons did not hold the eagle beak house for the production_of_income iii annandale play-care inc a mrs robinson’s work for apc apc is an s_corporation owned by mrs robinson and by her daughter vera vaughn mrs robinson is an officer ie corporate secretary and treasurer and a director of apc apc’s bylaws made her responsible as treasurer for various financial functions she performed various tasks for apc laundry teaching procurement of supplies payroll and tax deposits the preparation of tax returns preparing an annual budget financial services and dealing with repairmen and salespeople apc paid her dollar_figure in and dollar_figure in which as is discussed below she reported on her schedules c article v sec_5 of the bylaws made mrs robinson responsible as treasurer for all funds securities receipts or disbursements of the corporation and responsible to deposit or cause to be deposited in the name of the corporation all monies and to perform all the duties ordinarily incident to the offices of a treasurer of a corporation mrs robinson admits that she was an employee of apc--ie when she served as a teacher--but she contends that she was an independent_contractor when she performed accounting services although she characterized of her compensation from apc as revenue of her accounting business we find that in fact almost all of her work for apc was for clearly non-accounting work--ie teaching laundry and procurement of supplies --and that her apc compensation was wages for her employment there even her tasks most plausibly characterized as accounting --ie payroll and tax deposits the preparation of tax returns preparing an annual budget and financial services--are just as plausibly characterized as functions of her role as treasurer and the bylaws of the corporation effectively ascribe those tasks to that role there is no mrs robinson implicitly characterized her apc work as employment when she claimed apc-related travel as an unreimbursed employee_business_expense on schedules a of her returns and she is identified as an apc employee on a stipulated list of apc employees the robinsons’ pretrial memorandum contends that mrs robinson performed services in different capacities as an employee when she served as a substitute teacher as an officer when she performed the duties of secretary and treasurer and as an independent_contractor when she performed accounting services on her list of trips yielding deductible mileage she gives for every day of the year including weekends and holidays an entry in which her employee duties are listed as afternoon teacher on an equivalent list for only days have an entry that includes substitute teacher but the list is dominated by entries for supplies maintenance and cleaning contemporaneous corroboration for any distinction being drawn between the supposed categories of mrs robinson’s work for apc and there is no evidence that apc distinctly retained her as an independent_contractor to perform accounting work we find that she was an employee of apc not an independent_contractor b use of the home_office mrs robinson had no office space at apc that was suitable for the fraction of her apc activities that consisted of desk work and she therefore used her home_office for the convenience of apc however she did not use this home_office exclusively for her apc work but also used it for other purposes such as to prepare tax returns for her relatives c use of vehicles in and mrs robinson drove her car in connection with her work at apc however under the applicable standard of proof described below we are unable to quantify the miles she drove and we find that the miles she did drive were for commuting between her home and her place of business or were for personal trips to the bank the grocery store and the like we do not find any non- personal business travel demonstrated by the evidence iv mrs robinson’s accounting activity mrs robinson prepared tax returns for various relatives and she argues that this activity when combined with certain of her work for apc constituted an accounting business however all the returns she prepared were for no charge and none of her work for apc was allocable to a distinct non-employee business activity that could be aggregated with this return preparation this unpaid return preparation activity was not an activity that she undertook for profit v income_tax returns a apc’s forms 1120s mrs robinson prepared apc’s returns on forms 1120s u s income_tax return for an s_corporation and on those returns apc reported gross_receipts of dollar_figure for and dollar_figure for mrs robinson alleges that she computed those gross_receipts by adding up the deposits made into apc’s bank accounts but in fact apc’s bank statements show gross deposits of larger amounts--dollar_figure in and dollar_figure in thus apc had bank_deposits of dollar_figure in and dollar_figure in that it did not report as income and that the irs does not contend should be added to apc’s gross_receipts and we are therefore unable to tell what mrs robinson’s method actually was the robinsons allege that they made contributions of capital to apc in the amounts of dollar_figure in and dollar_figure in that they erroneously reported as gross_receipts they do not document this allegation and even if it is true it is accounted for by the unreported deposits we find that apc did not report excessive gross_receipts by including contributions to capital as gross_receipts b the robinsons’ form sec_1040 for tax years and the robinsons filed their federal_income_tax returns jointly on form sec_1040 u s individual_income_tax_return to which they attached schedules a schedules c on which they reported the income and expenses of mrs robinson’s accounting activities including apc and schedules e on which they reported income deductions and losses for two rental properties schedule e on each schedule e the robinsons claimed loss deductions ie dollar_figure for and dollar_figure for from the rental of the magnolia house these losses were derived from the various magnolia house expense deductions that the robinsons claimed on their schedule e the robinsons claimed a loss deduction of dollar_figure from the rental of the eagle beak house though the robinsons reported rents of dollar_figure received from their daughter as tenant the robinsons claimed various deductions including insurance mortgage interest and depreciation that more than offset those rents schedule c on each schedule c mrs robinson listed her business activity as accounting and listed the address of the heron way house as the business address all of the gross_receipts reported on her schedules c dollar_figure for and dollar_figure for consisted only of money received from apc on the schedules c mrs robinson reported car and truck expenses on line in the amounts of dollar_figure for and dollar_figure for which are the amounts still at issue as we explain below she also claimed on schedule a vehicle expenses totaling dollar_figure for and dollar_figure for for mrs robinson deducted dollar_figure on line of schedule c as business_expenses for_the_use_of your home an amount that consisted of of the robinsons’ deductible mortgage interest for she also deducted on schedule c dollar_figure as taxes and licenses consisting in fact of of the real mrs robinson also deducted as other expenses on schedule c duplicative vehicle expenses--ie depreciation of dollar_figure for and claimed expenditures_for brakes gas maintenance and tires dollar_figure for and dollar_figure for in their brief the robinsons concede these items estate_taxes paid on their heron way home which they duplicatively deducted on schedule a and deducted dollar_figure as utilities consisting of of the utilities expenses paid on the heron way house the home-related deductions thus totaled dollar_figure none of these percentages--15 and --corresponded to the home office’ sec_3 portion of the house for mrs robinson deducted dollar_figure on schedule c line as business_expenses for_the_use_of your home the amount consisted entirely of claimed depreciation on the home for plus a carryover of depreciation from as with mortgage interest mrs robinson used not as the deductible portion of the depreciation schedule a on each schedule a mrs robinson reported unreimbursed employee business_expenses the expenses were explained on form 2106-ez unreimbursed employee business_expenses as vehicle expenses measured by miles driven her forms 2106-ez reported big_number miles driven for and big_number miles driven for for business and zero miles driven for commuting yielding claimed vehicle expense deductions of dollar_figure for mrs robinson’s forms 2106-ez also claimed business_expenses of dollar_figure for and dollar_figure for which consist of depreciation claimed on a laptop computer but it appears she has abandoned those claims and dollar_figure for thus for each year mrs robinson deducted vehicle expense on schedule c as an expense of her accounting activity and on schedule a as an unreimbursed employee_business_expense the robinsons also deducted for each year as itemized_deductions on their schedules a real_property_taxes dollar_figure for and dollar_figure for and home mortgage interest dollar_figure for and dollar_figure for the commissioner does not challenge the schedule a deductions for the real_property_taxes and mortgage interest_paid vi audit and petition the irs selected the robinsons’ and returns for examination the irs disallowed all the schedule c and schedule e deductions and disallowed or proposed adjustments to certain itemized schedule a deductions on date the irs issued to the robinsons a notice_of_deficiency for their and tax years on date the robinsons timely mailed their petition to this court for redetermination of the deficiencies in the notice by an amendment to answer filed date the commissioner raised additional adjustments see supra note opinion i burden_of_proof the irs’s determinations are presumed correct and taxpayers generally bear the burden to prove their entitlement to any deduction they claim rule a 290_us_111 and must satisfy the specific requirements for any deduction claimed 503_us_79 to that end taxpayers must substantiate each claimed deduction by maintaining records sufficient to establish the amount of the deduction and to enable the commissioner to determine the correct_tax liability sec_6001 116_tc_438 as an exception to the general_rule the commissioner bears the burden_of_proof as to new_matter raised in the answer that was not included in the notice_of_deficiency see rule a for the new_matter in this case see supra note the commissioner has met his burden as is explained below a further exception to the general_rule is found in sec_7491 which shifts the burden if a taxpayer introduces credible_evidence with respect to any factual issue and the robinsons attempt to invoke this exception with respect to other issues in this case that attempt fails however precisely because credible_evidence is lacking ii schedule e deductions the robinsons contend that they may deduct depreciation interest and other business_expenses related to their ownership of two real properties either under sec_162 as part of a real_estate trade_or_business or under sec_212 in connection with the holding of property for the production_of_income we have found that the robinsons did not engage in any real_estate activity as a trade_or_business and did not hold these properties for the production_of_income and for the reasons explained below the robinsons are not entitled to any schedule e deductions in the alternative these expenses are subject_to the sec_469 passive_activity_loss limits a basic legal principles sec_162 allows a taxpayer to deduct all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business an ordinary_expense is one that commonly or frequently occurs in the taxpayer’s business 308_us_488 and a necessary expense is one that is appropriate and helpful in carrying on the taxpayer’s business welch v helvering u s pincite the expense must directly connect with or pertain to the taxpayer’s business sec_1_162-1 income_tax regs for purposes of sec_162 a trade_or_business must be engaged in for profit see 78_tc_642 aff’d without published opinion 702_f2d_1205 d c cir sec_212 and allows a taxpayer to deduct all the ordinary and necessary expenses paid_or_incurred for the production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income albeit not as part of a trade_or_business whether property is held_for_the_production_of_income is a factual question and turns on whether the use of the property was of a nature that in good_faith the taxpayer genuinely expected or intended to make a profit 60_tc_368 aff’d 519_f2d_1280 10th cir expenses_incurred in holding property for the production_of_income may be currently deductible even though the property is not currently productive sec_1_212-1 income_tax regs however a serious lack of effort to rent or sell a taxpayer’s former personal_residence indicates that the property was not held_for_the_production_of_income pursuant to sec_212 65_tc_34 thus sec_162 and sec_212 allow deductions for expenses_incurred in for- profit activities and the code includes corresponding provisions that disallow deductions for expenses_incurred otherwise sec_262 disallows the deduction of personal living or family_expenses and sec_183 disallows the deduction of expenses_incurred in an activity_not_engaged_in_for_profit b the magnolia house lack of profit_motive the robinsons claimed losses for and derived from rental real_estate expenses and depreciation on the magnolia house though the robinsons rented out the magnolia house from through and again in date they received no rents in or the property was not held out for rent from until a 10-year period which includes both tax years at issue mr robinson made only a perfunctory effort to sell the property during and we have found that the robinsons did not engage in a real_estate trade_or_business or hold the magnolia house out for the production_of_income they failed to make any significant attempt to sell the property during the years at issue and the house went unrented for the 10-year period encompassing the tax years at issue therefore the expenses are not currently deductible pursuant to mr robinson performed no market research when listing a price in these negotiations and refused to sell the property for less than the principal_amount due on the mortgage sec_162 or sec_212 accordingly we disallow the loss deductions related to the magnolia house that the robinsons claimed on schedule e passive_activity_loss in the alternative even assuming the property was held for production_of_income in a rental endeavor losses from the robinsons’ real_estate activities would be as the commissioner correctly contends subject_to the passive_activity_loss limits of sec_469 which prohibit taxpayers from claiming losses from passive activities specifically losses generated from the rental of real_property sec_469 c the robinsons invoke an exception to that general_rule sec_469 provides an exception and allows loss deductions for taxpayers engaged in a real_property businesses ie performing more than of personal services during the year in real_property trades_or_businesses and materially participating for more than hours in real_property trades_or_businesses but given our findings this exception does not apply first as a threshold matter we note that mr robinson looks solely to the magnolia house to support his claim to real_estate_professional status on some occasions but to an extent that the credible_evidence does not enable us to quantify mr robinson did while traveling from his home in virginia to atlantic city stop at the magnolia house to make repairs but the evidence does not support mr robinson’s implausible assertion that on numerous occasions he rose early in atlantic city drove an hour to magnolia worked a six-hour day drove an hour back to atlantic city and gambled in the evening we do not believe that he spent more than hours working on the property this would have required that he work six-hour workdays--more than a third of the year--and no evidence corroborates this assertion thus even leaving aside the preliminary consideration of whether mr robinson materially participated with respect to the magnolia house he cannot in any event show hours and thereby meet the statutory requirement of conducting a real_property_trade_or_business consequently he may not currently deduct the passive_activity_losses related to the magnolia house c the eagle beak house the commissioner contends--and has the burden to prove see supra note 2--that the robinsons did not hold the eagle beak house as part of a trade_or_business or for the production_of_income we have found that the commissioner met that burden and that the robinsons did not hold the house for the purpose of making a profit rather mrs robinson participated in the purchase of that house for the personal purpose of helping her daughter the facts of this case are similar to those in redfield v commissioner tcmemo_1993_611 66_tcm_1687 in which a mother invested in a property to provide a permanent residence for her daughter and son-in-law mrs redfield entered into an agreement with her daughter and son-in-law under which she agreed to pay dollar_figure for the downpayment in return for a ownership_interest while the daughter and son-in-law obtained a dollar_figure mortgage and received a interest the daughter and son-in-law further agreed to rent the property from mrs redfield for dollar_figure per month id t c m cch pincite9 we held that the agreement was entered into for the sole purpose of helping her daughter and son-in-law obtain the property and we disallowed related losses because the agreement lacked an actual and honest objective of making a profit on the transaction id pincite the arrangement between mrs robinson and her daughter similarly lacked the profit_motive required by sec_162 and sec_212 ms vaughn was listed along with mrs robinson on the paperwork as a co-purchaser and both their names appear on the deed with right_of_survivorship the robinsons made no showing as to whether the rent their daughter paid was an arm’s-length rate and made no showing as to any expectation that the property would appreciate or that they and not ms vaughn would profit from any such appreciation in reality the robinsons were helping their daughter to obtain housing and making possible provision for their own future housing ms vaughn made the mortgage payments to the robinsons on a house that the robinsons planned to occupy later and the robinsons sought to deduct as schedule e expenses amounts that were essentially ms vaughn’s living_expenses while helping a family_member may be entirely appropriate a taxpayer may not structure her affairs to transform personal expenses such as a daughter’s living_expenses for a residence into deductible items that create loss see sec_262 sec_7701 we therefore sustain the irs’s determination to disallow the schedule e loss attributable to the eagle beak house iii schedule c deductions mrs robinson filed her and schedules c to report the income and expenses ie vehicle expenses and home_office expenses from her supposed activity as an accountant her entitlement to do so depends on whether as she contends she was engaged in a distinct for-profit accounting trade_or_business or whether instead as respondent contends and has the burden to prove she had if the robinsons had simply given or lent money to ms vaughn to buy or rent a house their gift or loan would have generated no tax advantage for them but by reporting the transaction on schedule e and claiming deductions in excess of the rent that the arrangement yielded they attempted to use the resulting losses to shelter their other income from tax no such activity but rather earned as an employee the revenue she reported on schedule cdollar_figure the only gross_receipts reported on her schedules c for and were in fact compensation_for her work at apc that work consisted principally of tasks involved in the regular daily operation of the daycare center such as teaching cleaning and obtaining supplies and there is no basis for allocating her pay instead to the fraction of her time spent on tasks that might arguably have related to accounting ms robinson’s non-apc accounting work was for non-paying clients who were members of her family an activity that was not undertaken for profit thus mrs robinson’s alleged activities as an accountant were not a trade_or_business motivated by profit but rather an artificial combination of the duties she performed as an employee of apc and the help she rendered to her family for personal reasons for that reason the income she reported on schedule c should where it is necessary to distinguish an independent_contractor from an employee we consult the common_law rules that govern this distinction see weber v commissioner 103_tc_378 aff’d 60_f3d_1104 4th cir in this case however mrs robinson admits that she was an employee as to some of her activities and we have held as a matter of fact that the bulk of her work for which she was compensated by apc was these admitted employee activities consequently we do not need to further analyze the nature of her work under the common_law rules instead be reported as other income on the first page of form_1040 and the deductions claimed on schedule c are disalloweddollar_figure iv schedule a deductions however since mrs robinson did perform certain activities as an employee of apc she can argue that some of the expenses disallowed on schedule c might be allowed on schedule a as unreimbursed employee business_expenses such expenses may be deductible if the total of such deductions exceed the floor imposed by sec_67 at issue in this connection are home_office expenses consisting potentially of real_property_taxes mortgage interest and utilities paid on their home at heron way and vehicle expenses a home_office expenses unless a relevant exception applies no deduction otherwise allowable under this chapter shall be allowed with respect to the use of a dwelling_unit which is used by the taxpayer during the taxable_year as a residence sec_280a even if mrs robinson were entitled to schedule c deductions the amounts of her home_office_deductions would be radically reduced to of the relevant amounts rather than the much larger percentages she claimed and her vehicle expense deductions would be disallowed in full for lack of adequate substantiation as we discuss below in conjunction with the vehicle expenses claimed as unreimbursed employee_business_expense deductions on schedule a see infra part iv b however mrs robinson relies upon the home_office exception of sec_280a which allows a taxpayer to deduct certain expenses to the extent such item is allocable to a portion of the dwelling_unit which is exclusively used on a regular basis as the principal_place_of_business for any trade_or_business of the taxpayer we have found that mrs robinson did maintain a home_office that she used for the convenience of her employer apc however we have also found that this use was not exclusive and that this office was not her principal_place_of_business as an apc employee that being so she may not deduct her home_office expenses b vehicle expenses mrs robinson deducted dollar_figure for and dollar_figure for as unreimbursed employee travel_expenses on schedule a deductions related to passenger vehicles are subject_to strict substantiation requirements under sec_274 and sec_280f taxpayers must establish a the amount of the business when the home is used on a regular basis in the taxpayer’s trade_or_business of providing day care for children sec_280a then a home_office deduction may be available even where the use is not exclusive see sec_280a on mrs robinson’s forms expenses for business use of your home she took the position that she was entitled to this day care treatment however although she worked for apc which did provide day care mrs robinson did not have or claim any daycare trade_or_business of her own and she made no suggestion that children were ever cared for in her home use of each vehicle in terms of mileage b the exact date s of the uses of the vehicle and c the business_purpose with respect to each expenditure or use sec_1_274-5t temporary income_tax regs fed reg date the taxpayer’s costs of commuting to her place of business or employment are personal expenses and do not qualify as deductible expenses sec_1_262-1 income_tax regs personal transportation_expenses are not deductible sec_262 mrs robinson failed to adequately substantiate the business_purpose of the amounts deducted on her schedules a and forms 2106-ez for vehicle expenses during the examination process ie not contemporaneously during and mrs robinson constructed two mileage logs which purport to show the business mileage and the exact dates of the uses of her vehicle one log lists the mileage related to her schedule a deductions and one log lists the mileage related to her schedule c deductions with some trips claimed on both however each alleged trip originated from mrs robinson’s home on heron way and the destinations of the trips included the bank grocery stores and mrs robinson’s because mrs robinson’s home_office was not the principal_place_of_business for her employment at apc she cannot invoke the so-called home_office exception to the general_rule disallowing commuting expenses see gorokhovsky v commissioner tcmemo_2013_65 places of employment at the apc locations we have found that these trips were either for commuting a nondeductible expense under sec_1_262-1 or for personal transportation and errands nondeductible under sec_262 because of the lack of credible substantiating evidence we sustain the disallowance of the deduction of the vehicle expenses as schedule a unreimbursed employee_expenses v apc’s gross_receipts mrs robinson prepared apc’s forms 1120s for and she contends that she overstated the gross_receipts of apc by dollar_figure for and dollar_figure for by mischaracterizing contributions of capital from the robinsons to apc as gross_receipts we note first that the robinsons presented no documentation substantiating the exact amounts they contributed to apc even assuming that the robinsons contributed the amounts claimed for and an issue we do not decide--evidence in the record indicates that apc’s actual gross_receipts for and exceeded the gross_receipts reported on the forms 1120s by more than the claimed contributions of the robinsons we therefore decline to readjust the gross_receipts of apc for the and tax years vi accuracy-related_penalties sec_6662 imposes an accuracy-related_penalty of of the portion of the underpayment_of_tax that is attributable to the taxpayer’s negligence or disregard of rules or regulations or that is attributable to any substantial_understatement_of_income_tax sec_6662 b the commissioner asserts that the robinsons’ understatements of income_tax were substantial under sec_7491 the commissioner bears the burden of production and must produce sufficient evidence that the imposition of the penalty is appropriate in a given case once the commissioner meets this burden the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect rule a higbee v commissioner t c pincite an understatement of an individual’s income_tax is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 even though we have allowed additional deductions not allowed in the notice_of_deficiency it appears that for both and the robinsons’ understatements of income_tax which will be recomputed pursuant to rule the irs also asserts that the robinsons were negligent in the preparation of their returns for and see sec_6662 a taxpayer’s negligence or disregard for the income_tax rules or regulations also gives rise to the accuracy- related penalty since it appears that there are substantial understatements we do not address the issue of negligence will exceed the greater of of the tax required to be shown on the return or dollar_figure accordingly the commissioner has met his burden to establish that the robinsons’ returns reflected substantial_understatement s the robinsons will therefore owe the accuracy-related_penalty on the entire amount of the underpayment for each year unless they successfully invoke a defense to the penalty the sec_6662 penalty is not imposed if a taxpayer can demonstrate reasonable_cause for the underpayment and that the taxpayer acted in good_faith sec_6664 whether a taxpayer acted with reasonable_cause and in good_faith is a facts and circumstances decision with the most important factor being the extent of the taxpayer’s efforts to assess his or her proper tax_liability sec_1_6664-4 income_tax regs the robinsons assert that errors on their and tax returns were caused by commercial tax preparation software however tax preparation software is only as good as the information the taxpayer puts into it see 114_tc_259 the misuse of tax preparation software even if unintentional or accidental is no defense to penalties under sec_6662 langley v commissioner tcmemo_2013_22 at taxpayers have a duty to read their returns to ensure that all income items are correctly included the robinsons and not their software were responsible for their positions that we have overruled we hold that the robinsons have not established reasonable_cause and good_faith vii conclusion the determinations in the irs’s notice_of_deficiency are sustained in large part as is explained above so that the liabilities for the years in issue can be recomputed decision will be entered under rule
